DETAILED ACTION
This action is in response to application filed on 14 December 2020.  Claims 1-3, 6-15, 17-19, and 22-31 are now pending in the present application and claims 4-5, 16, 20-21, and 32-52 are cancelled.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
15 December 2020
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.









Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-15, 17-19, and 22-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stephenne (WO 2017/093784 A1).
Regarding claims 1 and 17, Stephenne discloses a base station comprising: processing circuitry { (see Figs. 5 & 6 ) } configured to: 
determine an indication of a link adaption scheme for a wireless communication based at least on a first interference measurement, the first interference measurement measured on a first subset of time resources associated with passive intermodulation (PIM) interference independently of a second interference measurement measured on at least a second subset of time resources, the second subset of time resources being different from the first subset of time resources { (see pg. 10, lines 20-22; pg. 15, lines 14-22, pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ), where the system performs link adaption PIM }; and 
cause communication of the indication of the determined link adaption scheme { (see pg. 9, line 10 - pg. 10, line 23)}.
Regarding claims 2 and 18, Stephenne discloses the base station according to claim 1, wherein the link adaption scheme for the wireless communication is for an uplink transmission corresponding to a communication from a user equipment (UE), to the base station { (see pg. 10, lines 15-23; Fig. 2) }.
claims 3 and 19, Stephenne discloses the base station according to claim 1, wherein the processing circuitry is further configured to determine the link adaption scheme for the wireless communication based at least on the first interference measurement by determining at least one of: a coding rate for the wireless communication based on at least the first interference measurement; a modulation and coding scheme (MCS) for the wireless communication based on at least the first interference measurement; and a transport block size (TBS) for the wireless communication based on at least the first interference measurement { (see pg. 2, lines 25-27) }.
Regarding claims 6 and 22, Stephenne discloses the base station according to claim 1, wherein the processing circuitry is further configured to: measure the first interference measurement on the first subset of resources associated with the PIM interference; and independently of the measurement of the first interference measurement, measure the second interference measurement on the at least the second subset of time resources, the at least the second subset of time resources including time resources indicated as being without PIM interference { (see pg. 10, lines 20-22; pg. 15, lines 14-22, pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 7 and 23, Stephenne discloses the base station according to claim 1, wherein the first interference measurement is a signal-to-interference-plus-noise ratio (SINR) for only the first subset of resources associated with the PIM interference { (see pg. 10, lines 20-22; pg. 15, lines 14-22, pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 8 and 24, Stephenne discloses the base station according to claim 1, wherein the second interference measurement is an average signal-to-interference-plus- noise ratio (SINR) over a set of time resources, the set of time resources including the at least 
Regarding claims 9 and 25, Stephenne discloses the base station according to claim 1, wherein each time resource of the first subset and the second subset of time resources is a transmission time interval (TTI) { (see pg. 10, lines 20-22; pg. 15, lines 14-22, pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 10 and 26, Stephenne discloses the base station according to claim 1, wherein the processing circuitry is further configured to at least one of: identify a user equipment (UE) experiencing PIM interference; during a first time resource, communicate an uplink grant to the UE, the uplink grant scheduling the UE for an uplink transmission at a second time resource different from the first time resource; and during the second time resource occurring after the first time resource, reduce a transmit power on at least one downlink transmission from the base station to the UE, the at least one downlink transmission being co-scheduled with the scheduled uplink transmission for the UE at the second time resource { (see pg. 10, lines 20-22; pg. 15, lines 14-22, pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 11 and 27, Stephenne discloses the base station according to claim 1, wherein the determination of the link adaption scheme for the wireless communication based at least on the first interference measurement is a result of an identification of a user equipment (UE), as experiencing the PIM interference and is responsive to determining that the is scheduled for an uplink grant { (see pg. 10, lines 20-22; pg. 15, lines 14-22, pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
claims 12 and 28, Stephenne discloses the base station according to claim 1, wherein the processing circuitry is further configured to, as a result of the first interference measurement and the second interference measurement, estimate an interference gain associated with the PIM interference { (see pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 13 and 29, Stephenne discloses the base station according to claim 10, wherein the processing circuitry is further configured to use the interference gain associated with the PIM interference to determine the link adaption scheme for the wireless communication based at least on the first interference measurement { (see pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 14 and 30, Stephenne discloses the base station according to claim 10, wherein the interference gain is a PIM interference gain, the PIM interference gain corresponding to a difference between a first signal-to-interference-plus-noise ratio (SINR) and a second SINR, the first SINR being an average SINR averaged over at least the second subset of time resources and the second SINR being an estimated SINR, the estimated SINR estimated using only time resources associated with the PIM interference { (see pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 15 and 31, Stephenne discloses the base station according to claim 1, wherein the processing circuitry is further configured to communicate the indication of the determined link adaptation scheme to a plurality of user equipments (UEs) served by the base station and scheduled for an uplink transmission during a time resource on which the link adaption scheme is to be applied by the plurality of UEs { (see pg. 10, lines 20-22; pg. 15, lines 14-22, pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stephenne (US 10,389,476 B2) discloses methods and devices for addressing passive intermodulation in wireless communication.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
14 January 2022